DETAILED ACTION
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
Applicant’s amendments and arguments to the claims filed on July 23, 2021 have been received and entered. Claims 32. 38, 43 have been amended, while claims 45-47 are newly added. 
Claims 32, 34-38, 40-43, 45-46 and 47 are under consideration. 
Priority
This application is a continuation of application no 13/491,326, filed on 06/07/2012 that claims priority from US provisional application 61/494,635 filed on 06/08/2011

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

New-Claim Rejections - 35 USC § 112-scope of enablement – necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 34-38, 40-43, 45-46 and 47 rejected and claims 16-24 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
1.	 A method for treating mucopolysaccharidosis IIIB (MPSIII B), neuro pathology, astrocytosis by reducing GAG content in CNS, in a patient in need thereof, said method comprising intravenously administering at least 1 x1013 vq/kq of a recombinant single-stranded AAV9 (rAAV9) comprising a nucleotide sequence encoding  a-N- acetylglucosaminidase (NAGLU), wherein the nucleotide sequence comprises the polynucleotide sequence of SEQ ID NO: 1, wherein said administration: (a) alleviate lysosomal storage lesions in the central nervous system, peripheral nervous system and other somatic tissues, (b) alleviate astrocytosis and neurodegeneration in the central nervous system and peripheral nervous system, (c) effect widespread somatic restoration of a-N-acetylglucosaminidase (NAGLU) activity, and  (d) exhibits expression of NAGLU in neurons and glial cells, and wherein mannitol is not administered to the patient prior to administering the rAAV9, 
2.	A method for treating mucopolysaccharidosis IIIB (MPSIII B), neuro pathology, astrocytosis by reducing GAG content in CNS, in a patient in need thereof, said method comprising intravenously administering at least 1 x1013 vq/kq of a recombinant single-stranded AAV9 (rAAV9) comprising a single stranded genome comprising a nucleic acid encoding  a-N- acetylglucosaminidase (NAGLU), wherein  the rAAV9-NAGLU genome consists essentially of the polynucleotide sequence of SEQ ID NO: 5, wherein said administration: (a) alleviate lysosomal storage lesions in the central nervous system, peripheral nervous system and other somatic tissues, (b) alleviate astrocytosis and neurodegeneration in the central nervous system and peripheral nervous system, and (c) effect widespread somatic restoration of a-N-acetylglucosaminidase (NAGLU) activity; (d) exhibits expression of NAGLU in neurons and glial cells, and wherein mannitol is not administered to the patient prior to administering the rAAV9, 
does not reasonably provide enablement for treating by delivering  a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 1 or a rAAV9-NAGLU genome consist essentially of a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 5 to treat MPS IIIB.  The specification 
It is noted that instant rejection is based on two separate issues: 1) the absence of an enabling disclosure for correlating the local expression of delivering  a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 1 or a rAAV9-NAGLU genome consist essentially of a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 5 in any cells of CNS  for treating mucopolysaccharidosis IIIB (MPSIII B), neuro pathology, astrocytosis by reducing GAG content in CNS (claim 32, 38, 43, 45-47); (2) delivering  a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 1 or a rAAV9-NAGLU genome consist essentially of a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 5 to any predictable  animal model to establish any reasonable correlation of treating mucopolysaccharidosis IIIB and  nexus between cellular pathology associated with mucopolysaccharidosis IIIB to the reversal or improvement of cellular or any pathology indicative of successful treatment of the subject in need thereof of MPSIIIB. The deficiencies were identified by the Office after analysis of the disclosure provided in the instant application. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404. The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Claims are directed to a method for treating mucopolysaccharidosis IIIB in a subject,comprising systemically administering a rAAV9 comprising a single-stranded genome including an a-N-acetylglucosamidinase polynucleotide, wherein the nucleotide sequence comprises the polynucleotide sequence of SEQ ID NO: 1 or a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 1 to a patient, wherein mannitol is not administered prior to the administration of the rAAV9 and wherein the rAAV9 administered is 13 vg/kg or more rAAV9..Claims are also directed to intravenously administering to the patient at least about 1 x1013 vg/kg of an rAAV9 comprising a single-stranded genome expressing an a-N-acetylglucosaminidase (NAGLU) polynucleotide, wherein the rAAV9-NAGLU genome consists essentially of (a) the polynucleotide sequence of SEQ ID NO: 5; or (b) a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 5.
The specification provides guidance that correlates to intravenous injection of rAAV9-CMV-hNAGLU  (5x1012 vg/kg-1.5x1013 vg/kg) to MPS IIIB KO mice (example 2). The exemplified AAV9-CMV-hNAGLU.” The rAAV genome has in sequence an AAV2 ITR, the cytomegalovirus (CMV) immediate early promoter/ enhancer, an SV40 intron (SD/SA) , the NAGLU DNA set out in SEQ ID NO: 1, a polyadenylation signal sequence from bovine growth hormone and another AAV2 ITR. The DNA sequence of the vector genome is set out in SEQ ID NO: 5. The genome lacks AAV rep and cap DNA, that is, there is no AAV rep or cap DNA between the ITRs of the genome. It is relevant to note that vector genome set out in SEQ ID NO: 5 results in NAGLU-specific expression is detected throughout the brains of treated mice, in neurons, glia, and abundant endothelial cells in capillaries and larger blood vessels, in an apparently dose--dependent fashion (example 5). It is further noted that rNAGLU protein was detected in 20-40% of hepatocytes, >95% of cardiomyocytes, and 10-30% of skeletal myocytes. The distribution of rAAV9-transduced hepatocytes was uniform throughout the liver. Transduction in abundant neurons in myenteric plexus and submucosal plexus of the intestine was observed, suggesting efficient targeting of the peripheral nervous system (PNS). The guidance provided in the specification is limited to intravenous injection of rAAV9-CMV-hNAGLU 5x1012 vg/kg-1.5x1013 vg/kg) to MPS IIIB KO mice (example 2). 
In the instant case, claims encompass using N-acetylglucosamidinase polynucleotide that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 1 or a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 5 for treating  mucopolysaccharidosis IIIB in a subject. Further, that specification teaches NAGLU DNAs include (i) those that hybridize under stringent hybridization conditions to a nucleic acid encoding an amino acid sequence, and conservatively modified variants thereof; (ii) have a nucleic acid sequence that has greater than about 95%, or higher nucleotide sequence identity, over a region of at least about 25, about 50, about 100, about 150, about 200, about 250, about in vitro and in vivo. Cressant associates this inefficient capture of recombinant 
In view of the lack of teachings or guidance provided by the specification with regard to enabled, encompassing an enormous number of sequence variants that may be derived from sequence that has at least 95% sequence identity to SEQ ID NO: 1 or 5, described supra, the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability and difficulty inherent in isolation of said sequences and subsequently treating mucopolysaccharidosis IIIB for the specific reasons cited above, it would have required undue experimentation for an Artisan of skill to make and use the claimed invention. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970.  Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. The task may require even further experimentation due to the lack of predictability between sequence structure and biological function desired. This would require a significant degree of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.


Withdrawn-Claim Rejections - 35 USC § 103
	Claims 32, 34-38, 40-44 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cressant et al (The Journal of Neuroscience, November 10, 2004, 24(45):10229 –10239, IDS), Manfredsson et al (Molecular Therapy, 2009, 17, 403-405, IDS) ,  Kaspar et al (US Patent application no 20120177605, dated 7/12/2012, filed on 10/11/11, effective filing date 12/19/2008)/ Barkats et al (US Patent application no 20100240739, dated 9/23/2010, 10/3/2008) and  Ruzo et al (XVlll Annual Congress of the European Society of Gene and Cell Therapy: 1389, abstract Or 96, October 22-25, 2010, IDS). Applicant’s amendments to the claims introducing the limitation of “SEQ ID NO: 1” obviates the basis of the rejection. Therefore, previous rejection of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 
Claims 32, 34-38, 40-42, and 43  were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cressant et al (The Journal of Neuroscience, November 10, 2004, 24(45):10229 –10239), Manfredsson et al (Molecular Therapy, 2009, 17, 403-405) ,  Kaspar et al (US Patent application no 20120177605, dated 7/12/2012, filed on 10/11/11, effective filing date 12/19/2008) and Zincarelli et al (Molecular Therapy, 2008, 16, 1073-1080, IDS). The rejection is withdrawn for the reasons discussed supra.  

New-Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 32, 34-38, 40-42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cressant et al (The Journal of Neuroscience, November 10, 2004, 24(45):10229 –10239, IDS) as evidenced by NCBI accession no U43573.1 (06/11/1996, pages 1-2).  (Molecular Therapy, 2009, 17, 403-405, IDS), Kaspar et al (US Patent application no 20120177605, 7/12/2012, EFD 02/26/2010), Ruzo et al (XVlll Annual Congress of the European Society of Gene and Cell Therapy: 1389, abstract Or 96, October 22-25, 2010, IDS)/ Zincarelli et al (Molecular Therapy, 2008, 16, 1073-1080, IDS).
PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
With respect to claims 32 and 38, 43, Cressant et al teach a method of treating mucopolysaccharidosis IIIB, said method comprising the step of administering a rAAV2 or AAV5  comprising  nucleic acid encoding a-N-acetylglucosamidinase to a subject in need thereof, wherein mannitol is not administered prior to the administration of the rAAV. The sequence for h NaGlu was known in prior art that is evident from NCBI accession no that shows nucleotide 1 to 2232 of accession no is the coding sequence of hNaGlu that has 100% sequence identity to SEQ ID NO: 1. Specifically, Cressant teaches administering adeno-associated virus serotype 2 (AAV2) or 5 (AAV5) coding for NaGlu directly to the brain of the subject in need thereof via injection in the striatum showing expression of NaGlu in neuron intracellular organelles, including lysosomes (abstract). It is further disclosed that NaGlu delivery reversed GM2 and GM3 ganglioside overload (see figure 7). Cressant et al further teaches testing inflammatory pathology in untreated mouse that is reduced in which NaGlu is present at physiological or supraphysiological levels (see figure 8, page 10237, col. 2). Cressant et al differ from claimed invention by not explicitly disclosing intravenous injection of rAAV9 as gene therapy vector to deliver a- N- acetylglucosamidinase to treat MPS IIIB. 
Manfredsson teaches previous studies have shown that rAAV injections directly into brain result in robust but relatively local transduction. It is further disclosed that the local delivery methods are advantageous when attempting gene therapy for neurological disorders that result from neuropathology that is localized to a specific anatomical region or anatomical circuitry such as in the case of Parkinson’s disease. In contrast, treatment of neurological disorders that are due to single-gene defects would require transduction of large proportions of the brain or spinal cord, respectively. Manfredsson states widespread CNS transduction by 13 vg/kg of rAAV9.
 Kaspar et al teach a method of delivering a polynucleotide across the BBB in CNS and peripheral nervous system, said method comprising systemically administering a rAAV9 with a genome including the polynucleotide of interest to a patient, wherein the rAAV9 genome is a single-stranded genome (see para. 16, 98 and example 3), wherein dosages of rAAV may range from about lxl011 vg/kg to lxl016 or more viral genomes per kilogram body weight in an adult (see para. 51). It is further disclosed that Kaspar teaches methods of transducing nerve or glial target cells with rAAV comprising the step of administering an intravenous effective dose to a human being in need thereof (see para. 52). The combination of reference differs from claimed invention by not explicitly reporting peripheral effect of delivering AAV. 
Ruzo et al cure the deficiency by explicitly disclosing treating a subject having an inherited lysosomal storage disease caused by the deficiency of the enzyme by intravenously administering AAV9 encoding sulfamidase gene resulting in intralysosomal accumulation of the glycosaminoglycan (GAG) heparan sulfate. Ruzo discloses that intravenous administration of sulfamidase-expressing AAV9 vectors resulted in a widespread reversal of lysosomal accumulation in all brain regions, which was parallel to a reduction of neuroin-flammatory markers and an improvement of neuromotor alterations of MPSIIIA mice. Ruzo teaches testing the level of GAG in CNS as well as somatic tissue. Ruzo teaches intravenous AAV9 treatment also corrected GAG accumulation in all somatic tissues. It is further disclosed that treatment mediated normalization of GAG storage in all brain areas, concomitant with a complete reversal of the lysosomal accumulation in neurons, astrocytes and microglia, and the absence of neuroinflammatory process (abstract). Likewise, Zincarelli et al. The art teaches intravenous injection of AAV9 and tested the expression in all the somatic tissues including heart and liver (page 1077, col. 1, para. 2 and figure 5). It is further disclosed that among all the serotype AAV general distribution of expression throughout the body (Figure 3c and figure 4).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of gene delivery of a-N-acetylglucosamidinase in CNS of  a subject in need thereof  as disclosed by Cressant by incorporating said NaGlu in lxl011 vg/kg to lxl016 vg/kg of ssAAV9 as disclosed by Kaspar, Ruzo/ Zincarelli in order to more efficiently deliver transgene at the target tissue of CNS and peripheral nervous system of said subject in need thereof, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that ssAAV9 vectors are more efficient with improved and persistent transgene expression in CNS and peripheral nervous system (supra). Additionally, it would have been further obvious for one ordinary skill in the art to use AAV of serotype 9 as prior art recognized rAAV9 being only viral vector that crosses BBB and widespread express transgene throughout CNS  (supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully teach delivering gene of interest in CNS across BBB and peripheral nervous system without the use of BBB permeability agent such as mannitol by systemically administering conventional  rAAV9, while  Kaspar and Ruzo that  provided advantage of using rAAV9  vector (supra).Therefore,  one of ordinary skill in the art would have combined the teaching of Cressant, Manfredsson to more efficiently deliver gene of interest as disclosed by Kaspar and Ruzo using the ssAAV9 vector. Absent evidence of unexpected superior results, the resulting effect of administering AAV encoding gene of interest on CNS and peripheral nervous system would be implicit because Kaspar explicitly reported that use of systemic delivering AAV9 across the blood brain barrier to the central and peripheral nervous system (see Kaspar para. 17) and somatic tissue (see Zincarelli Figure 3c and figure 4). Therefore, one of ordinary skill in the art would have combined the teaching of Cressant, Manfredsson to more efficiently deliver gene of interest as disclosed by Kaspar using the AAV9 vector.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & KSR, 82 USPQ2d at 1396) (http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence ofevidence to the contrary. 

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
 Applicants disagree with the rejection arguing a prima facie case of  bviousness has not been established in this case for numerous reasons. First, the combined references do not teach or suggest intravenously administering an effective amount of at least about 1x10"? vg/kg of a recombinant AAV9 (rAAV9) comprising a single-stranded genome expressing an a-N-acetylglucosaminidase (NAGLU) polynucleotide consisting essentially of (a) the polynucleotide sequence of SEQ ID NO: 1; or (b) a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 1. Second, the Office has not provided any evidence that merely substituting NAGLU for GFP, merely substituting rAAV9 for rAAV5 or rAAV2, and the disclosed untested range of viral titers were sufficient to produce the claimed invention with a reasonable expectation of success. Applicant argues that the Office has not demonstrated that the references teach or suggest administering at least about 1x10‘? vg/kg of a recombinant AAV9 (rAAV9) comprising a single-stranded genome expressing an a-N-acetylglucosaminidase (NAGLU) polynucleotide consisting essentially of (a) the polynucleotide sequence of SEQ ID NO: 1; or (b) a polynucleotide sequence that is at least 95% identical to the polynucleotide sequence of SEQ ID NO: 1. Applicant argues that Kaspar does not teach or suggest rAAV9-NAGLU or the dosage of rAAV9-NAGLU needed to be administered to treat MPSIIIB, or the neuropathology, astrocytosis and neurodegeneration incident to MPSIIIB, or reducing GAG content in the CNS. For at least these reasons, Kaspar does not cure the deficiencies of Cressant.  Applicant argues that the combined references do not teach or suggest intravenously administering an effective amount of at least about 1x1013 vg/kg of a recombinant AAV9 (rAAV9) comprising a single-stranded genome expressing an a-N-acetylglucosaminidase (NAGLU) polynucleotide consisting essentially of (a) the polynucleotide sequence of SEQ ID NO: 1; or (b) a polynucleotide sequence that is at least 95% identical to the polynucleotide 
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. In the instant case, claims are broad and recite a single method step of intravenously administering to the patient an effective amount of at least about 1x1013 vc/kg of an rAAV9 comprising a single-stranded genome expressing an a-N- acetylglucosaminidase (NAGLU) polynucleotide consisting essentially of (a) the polvnucleotide seauence of SEQ ID NO: 1; or (b) a polvnucleotide seauence that is at least 95% identical to the polvnucleotide seauence of SEQ ID NO: 1, wherein mannitol is not administered to the patient prior to administering the rAAV9. 
In absence of any specific outcome in claim 38 and 43, there is no objective evidence on record to establish nexus between criticality of AAV9 dose (1x1013 vc/kg) to any specific out come as all the independent claims recite the same active step and dose. In the instant case, Cressant et al as evidence by accession no teach a method of treating mucopolysaccharidosis IIIB, said method comprising the step of directly administering a rAAV2 or AAV5 comprising nucleic acid encoding a-N-acetylglucosamidinase showing expression of NaGlu in neuron intracellular organelles, including lysosomes that reversesGM2 and GM3 ganglioside overload (see figure 7). 
As previously indicated, Manfredsson provide explicit motivation to deliver ssAAV9 via intravenous route as a safer alternative to direct injection of other vectors into CNS that requires neurosurgery [such as one disclosed in Cressant]. Manfredsson further teaches direct injection of AAV into brain result in relatively local transduction for neurological disorders that result from neuropathology that is localized. Manfredsson cites Foust et al to disclose that peripheral intravascular (i.v) administration of rAAV9 crosses blood brain barrier and results in a widespread transduction of vector in neuronal and non-neuronal cells. Applicant in part agree that Kaspar teaches a method of delivering a ss AAV 9 encoding gene of interest across the BBB in CNS and peripheral nervous system, without pretreatment of mannitol. It should be noted that the ultimate goal of using mannitol in prior art is to facilitate AAV delivery via intravenous injection, however, as indicated in prior art summarized by the references of Manfredsson, Kaspar all of cited reference teach intravenous injection of rAAV9 crosses BBB without the need of pre-treatment with mannitol or requirement to perform neurosurgery for direct delivery of AAV into CNS. 
In response to applicant’s argument that Kaspar does not teach or suggest rAAV9-NAGLU or the dosage of rAAV9-NAGLU needed to be administered to treat MPSIIIB, it is noted that if Kaspar had disclosed this limitation, it would have been an anticipation rejection and not an obviousness rejection. 
In response to applicant’s argument there is no reasonable expectation of success that a single-stranded AAV could be used to express NAGLU, it should be noted that Cressant teaches the step of administering an ss rAAV comprising nucleic acid encoding a-NuGal directly to the brain via injection in the striatum showing expression of NaGlu in neuron intracellular organelles, including lysosomes (abstract). The art provide explicit motivation and advantage of intravenous delivery of ssAAV9 encoding gene of interest without mannitol pre-treatment for global CNS expression, thus the relevance of Applicants' arguments with respect to using AAV9 expressing gene of interest is not apparent. To the extent that Ruzo et al teach intravenous administration of ssAAV9 vectors resulted in a widespread expression of transgene and also corrected GAG accumulation in all somatic tissues, it is applicable to the rejection. In view of foregoing, it is apparent that Ruzo provide reasonable expectation of success in intravenous delivery of rAAV9 to express gene of interest throughout CNS and in somatic tissue, wherein BBB disrupting agent mannitol is not required. Applicants' selective reading of Cressant et al. ignores the teachings of the reference of Manfredsson, Kaspar, Ruzo/ Zincarelli. There is no requirement for Cressant et al. to teach that which is clearly taught by Manfredsson, Kaspar/ and Ruzo/ Zincarelli. It is relevant to point out that Zincarelli teaches AAV9 showed higher expression of gene of interest  in all the tissues examined except testes and lung as compared to other serotype. Applicant should further note that obviousness does not require absolute In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).
Absent evidence of any unexpected superior results with  high dose or lack of any specific outcome, a person of skill in the art would be motivated to intravenously deliver a gene of interest such as a-N-acetylglucosamidinase  in CNS of  a subject in need thereof  as disclosed by Cressant by incorporating said gene in ssAAV9 as disclosed by Kaspar and Ruzo//Zincarelli, in order to more efficiently deliver transgene at the target tissue of CNS and peripheral nervous system without using any neurosurgery or BBB disrupting agent such as mannitol, with a reasonable expectation of success, at the time of the instant invention. 
2.  Applicant disagree with the rejection and argues that a person of ordinary skill in the art cannot assume that merely substituting GFP or mSEAP with the NAGLU would result in the expression of NAGLU in the spinal cord, motorneurons, glial cells, median eminence, hippocampus, or corpus callosum, and would correct the lysosomal defects associated with the MPSIIIB. As noted by Cressant, such an outcome is not always possible. Furthermore, Cressant discloses that delivery of the missing NAGLU to the brain is less efficient than other previously investigated lysosomal storage disease because recombinant NAGLU is not efficiently captured by MPSIIIB cells in vitro and in vivo. See, Cressant, p. 10229, column 2, paragraph 2, and p. 10230, col. 1, paragraph 2. Cressant associates this inefficient capture of recombinant NAGLU with the persistence and reappearance of pathological symptoms in their model. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., NAGLU would result in the expression of NAGLU in the spinal cord, motorneurons, glial cells, median eminence, hippocampus, or corpus callosum, and would correct the lysosomal defects associated with the MPSIIIB) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted that claims only recite a single method steps.  In the instant case, Applicant’s arguments are not commensurate with scope of the claimed invention as there is no evidence on record that delivery of the NAGLU to the brain that is known to be less efficient would be corrected by genus of at least 95% identical to the polynucleotide sequence of SEQ ID NO: 1 as embraced by 
Examiner’s note: Should applicant amend the claim to intravenously inject at least 1 x1013 vq/kq  of vector genomes comprising  a human NAGLU coding sequence as set forth in SEQ ID NO: 1 operably linked to human cytomegalovirus (CMV) immediate-early promoter that alleviate lysosomal storage lesions in the central nervous system, peripheral nervous system and other somatic tissues, (b) alleviate astrocytosis and neurodegeneration in the central nervous system and peripheral nervous system, and (c) effect widespread somatic restoration of a-N-acetylglucosaminidase (NAGLU) activity, instant obviousness rejection will be overcome. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Applicant should note that Applicant's arguments and reliance on arguments filed during the prosecution of the prior applications that relied in part on declaration filed under 37 CFR 1.130, 1.131 and 1.132,do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application (see MPEP 201.06(c) IX).

Claim Objections
Claims 38, 43 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 32. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, the active step of 38, 43 and 46 and 47 are essentially same as one recited in claim 1 and 45 respectively, therefore, the resulting effect of practicing the method claim 1 and 45 would implicitly treat MPS IIIB in same manner as s they are close in content that they both cover the same thing, despite a slight difference in wording. Appropriate correction is required. 
Claims 46-47 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 45. When two claims in an application are duplicates or else are so close in content that they both 
Allowable Subject Matter
The following claims 32 and 45 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1.	 A method for treating mucopolysaccharidosis IIIB (MPSIII B), neuro pathology, astrocytosis by reducing GAG content in CNS, in a patient in need thereof, said method comprising intravenously administering about  1 x1013 vq/kq to about 1 x1016 vq/kq of a recombinant single-stranded AAV9 (rAAV9) comprising a nucleotide sequence encoding  a-N- acetylglucosaminidase (NAGLU), wherein the nucleotide sequence comprises the polynucleotide sequence of SEQ ID NO: 1, wherein said administration: (a) alleviate lysosomal storage lesions in the central nervous system, peripheral nervous system and other somatic tissues, (b) alleviate astrocytosis and neurodegeneration in the central nervous system and peripheral nervous system, (c) effect widespread somatic restoration of a-N-acetylglucosaminidase (NAGLU) activity, and d) exhibits expression of NAGLU in neurons and glial cells,and wherein mannitol is not administered to the patient prior to administering the rAAV9.

2.	A method for treating mucopolysaccharidosis IIIB (MPSIII B), neuro pathology, astrocytosis by reducing GAG content in CNS, in a patient in need thereof, said method comprising intravenously administering about 1 x1013 vq/kq to about 1 x1016 vq/kq of a recombinant single-stranded AAV9 (rAAV9) comprising a single stranded genome comprising a nucleic acid encoding  a-N- acetylglucosaminidase (NAGLU), wherein  the rAAV9-NAGLU genome consists essentially of the polynucleotide sequence of SEQ ID NO: 5, wherein said administration: (a) alleviate lysosomal storage lesions in the central nervous system, peripheral nervous system and other somatic tissues, (b) alleviate astrocytosis and neurodegeneration in the central nervous system and peripheral nervous system, (c) effect widespread somatic restoration .

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tubert et al (USPGPUB 20130158104, dated 06/20/2013), Fu et al (Gene Therapy (2007) 14, 1065–1077), IDS.
Barkats et al (US Patent application no 20100240739, dated 9/23/2010, 10/3/2008) teaches systemic injection of rAAV, for delivering genes to cells of the central nervous system in mammals, such as brain neurons or glial cells, and in particular to motor neurons or glial cells of the spinal cord, wherein rAAV is AAV9 (see abstract, para. 92).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632